DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-52, 54-57, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flothmann et al. (DE102015122045).
Regarding Claim 41, Flothmann et al. discloses a heating apparatus  (Figure 1) having a cavity (figure 1) configured to receive a beverage container 9 (Figure 1), the heating apparatus comprising: a generally rigid upper portion 14 (Figure 1) at least partially defining the cavity; a base portion 12 (figure 1) operably coupled to the upper portion; a plurality of heating elements 20 (figure 1) disposed within the upper portion to at least partially define the cavity (Figure 1), wherein each of the plurality of heating elements is positioned such that, when the beverage container is received within the heating apparatus, the heating elements are adjacent to and engage an exterior surface of the beverage container (figure 1).
Regarding Claim 42, Flothmann et al. discloses a plurality of pressure arms disposed within the upper portion 13/20 (figure 1), wherein each of the pressure arms comprises: a first leg portion 20 (figure 1); and a second leg portion 13 (Figure 1) coupled to and integral with the first leg portion (figure 1), wherein individual heating elements are carried by inner surfaces of corresponding first leg portions (figure 1).
Regarding Claim 43, Flothmann et al. discloses the plurality of pressure arms are disposed in a generally circular arrangement about the cavity within the upper portion of the heating apparatus (Figure 1).
Regarding Claim 44, Flothmann et al. discloses the beverage container is not received within the cavity, the first and second leg portions are spaced apart from each other by a first gap, and when the beverage container is received within the cavity, the first and second leg portions are spaced apart from each other by a second gap smaller than the first gap (Figure 1).
Regarding Claim 45, Flothmann et al. discloses the beverage container comprises a first beverage container having a first size, the cavity is configured to receive a second beverage container having a second size larger than the first size, and when the second beverage container is received within the cavity, the first and second leg portions of each of the plurality of pressure arms are spaced apart from each other by a third gap that is smaller than the second gap (functional language, capable of, figure 1).
Regarding Claim 46, Flothmann et al. discloses the cavity is configured to receive a third beverage container having a third size larger than the second size, and when the third beverage container is received within the cavity, the first and second leg portions of each of the plurality of pressure arms are spaced apart from each other by a fourth gap that is smaller than the third gap (functional language, Figure 1, capable of doing the above).
Regarding Claim 47, Flothmann et al. discloses a circular holder (Figure 1) positioned between the upper portion and the base portion, wherein the second leg portions of each of the plurality of pressure arms are removably coupled to and extend away from the circular holder (Figure 1).
Regarding Claim 48, Flothmann et al. discloses the base portion includes control circuitry coupled to the plurality of heating elements (paragraph 8).
Regarding Claim 49, Flothmann et al. discloses the heating elements are configured to selectively heat the beverage container so that a liquid within the beverage container remains at or near a desired temperature (paragraph 26).
Regarding Claim 50, Flothmann et al. discloses a heating apparatus (figure 1), comprising: a base 12 (Figure 1); a plurality of pressure elements extending from the base 13/20 (figure 1), wherein the pressure elements define, at least in part, a cavity capable of receiving a container therein (Figure 1); and a plurality of heating elements 20 (figure 1), wherein individual heating elements are carried by corresponding pressure elements and positioned to contact and heat the container when the container is received in the cavity (paragraph 27).
Regarding Claim 51, Flothmann et al. discloses each pressure element comprises an engaging portion 21 (figure 1), and wherein the engaging portion is movable between (a) a first position when the container is not received in the cavity and (b) a second position different than the first position when the container is received in the cavity (figure 1; paragraph 27).
Regarding Claim 52, Flothmann et al. discloses a periphery of the cavity is larger when the engaging portions are in the second position than when the engaging portions are in the first position (figure 1).
Regarding Claim 54, Flothmann et al. discloses the plurality of pressure elements are positioned to exert pressure onto an external surface of the container when the container is received in the cavity such that that container is removably secured within the cavity during operation (figure 1).
Regarding Claim 55, Flothmann et al. discloses the plurality of heating elements are configured to selectively heat the container so that an interior of the container remains at or near a desired temperature while the container is received in the cavity (figure 1; paragraph 28).
Regarding Claim 56, Flothmann et al. discloses each pressure element comprises a generally U-shaped configuration and includes a first leg portion 20 (figure 1) and a second leg portion 13 (figure 1) coupled together such that a gap is defined therebetween (figure 1), and wherein the heating elements are carried by corresponding first leg portions of the pressure elements and arranged such that individual heating elements face the cavity and are positioned to directly engage the container when the container is received within the cavity (Figure 1).
Regarding Claim 57, Flothmann et al. discloses each pressure element comprises a single, unitary component such that the first and second leg portions are integrally coupled together (figure 1).
Regarding Claim 60, Flothmann et al. discloses the base comprises control circuitry operably coupled to the plurality of heating elements (paragraph 8).
Regarding Claim 61, Flothmann et al. discloses the container is a beverage container (paragraph 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flothmann et al. (DE102015122045) in view of Tipton (U.S. Patent No. 4593752).
Regarding Claim 53, Flothmann et al. teaches all the limitations substantially as claimed except for at least one of the engaging portions is arranged at a different height than at least one other of the engaging portions.  However, it would have been an obvious matter of design choice to modify Flothmann et al. to have the above since applicant has not disclosed that having solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of the above, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Clapp, 227 USPQ at 973.
Regarding Claims 58 and 59, Flothmann et al. teaches all the limitations substantially as claimed except for the heating elements comprise silicone heaters or heat tape.  However, Tipton teaches silicone heaters and heat tape (col. 3, lines 59-col. 4, line 9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flothmann et al. to include the above, in order to provide a durable and efficient heat source.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733